Citation Nr: 1538901	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  13-23 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Standing of the appellant to pursue a claim for Department of Veteran's Affairs benefits.  


REPRESENTATION

Appellant represented by:	Catherine Cornell, Attorney


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The appellant asserts she is the surviving daughter of the Veteran.  The Veteran served on active duty from March 1958 to September 1975.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

REMAND

The Veteran retired after serving 20 years in the Navy.  He served on active duty from March 1958 to September 1975.  

In June 2007 the Veteran submitted a VA Form 21 525, Veteran's Application for Compensation and/or Pension.  In section I he checked the box indicating he was applying for pension benefits.  In section III, which dealt with the conditions of his military service, he answered yes to the question which asked if he served in Vietnam, but he did not provide any dates of such service.  He also indicated that he received retired military pay based on his length of service.  He did not report any specific disabilities in Part B dealing with compensation claims; he also did not report exposure to Agent Orange.  Part C of this form provides information related to a Veteran's dependents; in this section the Veteran indicated that he was a surviving spouse and did not report having any dependent children.  In Part D, he indicated that he was claiming special monthly pension because of the need for regular assistance of another person.  For his monthly income he reported receiving Social Security, but no military retired pay.  

Accompanying the Veteran's claim form were certifications from a private physician stating that the Veteran was permanently and totally disabled from idiopathic Parkinson's disease.  Also accompanying was an Attendant Affidavit stating that the appellant provided the Veteran health care including assistance: bathing, standing and sitting, getting in and out of bed, eating, walking, dressing and undressing, taking medication, taking telephone calls, and shopping.  The appellant indicated that she was paid $2540.00 per month and the Veteran certified this payment was true.  This form did not indicate any familial relationship between the appellant and the Veteran.   

In a July 2007 rating decision, the RO granted entitlement special monthly pension based on the Veteran's need for aid and attendance.  A September 2007 letter notified the Veteran of this decision and what his monthly payments would be.  

A death certificate reveals that the Veteran died on November [redacted], 2008; the immediate cause of death was listed as Parkinson's disease.  The death certificate indicated that the Veteran was widowed; no other survivor in indicated.  The appellant is indicated as being the "informant" as to the death of the Veteran.  

In a September 2010 deferred rating decision, the RO indicated that it was initiating development and review of the Veteran's case pursuant to the holdings in Nehmer v. United States Veterans Administration, 712 F.Supp. 1404 (N.D. Cal., May 2, 1989).  The Board assumes such action was undertaken because the Veteran indicated that he had served in Vietnam on his 2007 pension claim, and there was medical evidence that he had Parkinson's disease which was recently added as a disease warranting presumptive service connection based on Agent Orange exposure.  Compare 38 C.F.R. § 3.309 (e) (2010), with 38 C.F.R. § 3.309 (e) (2011).  However, why such review was undertaken is not clear, as the Veteran had been dead for almost three years and he had never initiated any claim for service connection for any disability at the time of his death.  Moreover, at this point in time, there is no evidence of record that the Veteran had any dependent survivors who would have standing to warrant the award of VA benefits.  

In December 2010, the RO sent the appellant a duty to assist letter related to the payment of retroactive benefits to certain Nehmer class members based on Vietnam service and his development of Parkinson's disease.  This letter identifies the Veteran's claim number (Social Security Number) with an "X" prefix indicating that at that point the RO was aware that the Veteran was deceased.  This letter also indicated the evidence necessary to document dependent child status.  

A January 2011 report of contact reveals that the appellant called VA to check on the claim.  This document identified the appellant as the Veteran's daughter.  A January 2011 written statement from the appellant indicates the Veteran "was my father & I am his only child.  There is no one else in the whole family still living."  In other letters, the appellant again identified herself as the Veteran's daughter.  

In February 2011, the appellant provided a copy of the Veteran's death certificate.  In the accompanying statement she indicated that she was actually the Veteran's "step daughter," and lived with him since she was six years old.  She further indicated that she did not submit a copy of her birth certificate because "it makes no difference since it doesn't have [the Veteran] on it."  

A review of the evidence of record fails to show any probative evidence or documentation to support that the appellant is a dependent of the Veteran, or to support that the appellant is actually a person who has standing to pursue any claim for VA benefits based upon her status with respect to the deceased Veteran.  

The appellant has not submitted a birth certificate which would identify her mother, and could then be cross referenced with the Veteran's marriage certificate.  Interestingly, the only marriage certificate of record indicates the Veteran's bride's last name is different from the last name of the appellant.  If the appellant was adopted by the Veteran, there is no record of that.  Moreover, even if the appellant is the Veteran's step-daughter or daughter there is no indication that she is a minor or of such age and/or status to qualify as a "dependent" who could pursue a claim for VA benefits. 

Accordingly, it is premature for the Board to address any other potential claim and the case is remanded for the following action:

1.  The RO must contact the appellant and afford her the opportunity to identify or submit any additional pertinent evidence to establish her status to pursue a claim for VA benefits.  The RO must notify the appellant that it is her responsibility to cooperate in the development of the claims.  

* The RO must ask the appellant to provide copies of all legal documents to establish her status as the Veteran's daughter or step-daughter including copies of her birth certificate, the marriage certificate of her mother to the Veteran, and/or any adoption documentation should the Veteran have adopted the appellant.  

* The RO must ask the appellant to provide evidence to establish that she was actually "dependent" on the Veteran at the time of his death.

The RO must notify the appellant that failure to cooperate may include denial of the claim.  38 C.F.R. § 3.158 (2015).  

Based on the response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The RO must adjudicate the issue of whether the appellant has standing to pursue a claim for VA benefits.  Besides determining whether the appellant is the Veteran's daughter or step-daughter, the RO must adjudicate whether the appellant was actually a dependent of the Veteran at the time of his death, which would permit her to pursue a claim.  

3.  If, and only if, the appellant is found to have standing to pursue a claim for benefits, the RO must determine whether there is a valid claim for benefits under Nehmer or any other claim raised by the record, to include service connection for cause of death (dependency and indemnity compensation).  Then the RO must conduct any development which is warranted based upon the type of claim being pursued.  

4.  After the above development and adjudication has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the appellant's claim must be readjudicated.  If any benefit on appeal remains denied, provided a supplemental statement of the case to the appellant and her attorney.  After an adequate opportunity to respond has been provided, the appeal must be returned to the Board for appellate review.

No action is required by the appellant until further notice is received; however, additional evidence and argument may be presented while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

